Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel on 22 April 2022.

The application has been amended as follows: 
In claim 13, line 30, --one end of said shaft lever contacting said follower,--has been added after “respectively,” to clarify the end of the shaft lever from which “an opposite end of said shaft lever” recited in line 31 is opposite.

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 13: the driving piece, the positioning element, the follower, the positioning structure, and the first spring, wherein the press cap is axially pivotable on the positioning element which is provided with the positioning structure, the follower moves axially via the press cap and the follower contacts one end of the shaft lever such that the shaft lever moves back and forth via its cooperation with the follower, the shaft lever is received by the first spring which is located between the follower and the joint holder, and the shaft lever interacts with the drawing piece to cause the drawing piece to slide laterally, which transmits motion to the driving piece to cause the movable plate to slide laterally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Davis et al. (US 4,112,974) discloses in Figs. 1-4 a pressing-controlled valve, comprising a valve casing (comprising the top and side walls of the housing 12), a valve seat (comprising the bottom wall of the housing 12), a fixed valve plate 25, a movable valve plate 34, a press structure 88 and a pulling structure 80, 82, 84, 72, wherein the valve casing has a first end (the bottom) and a second end (the top), the first end is opposite to the second end; the valve seat is assembled on the first end; the fixed valve plate 25, the movable valve plate 34 is disposed in the valve casing; the fixed valve plate 25 is in watertight contact with the valve seat; the movable valve plate 34 and the fixed valve plate 25 overlap each other; a flow channel (comprising any of the flow channels through conduits 28, 30, 32 alone or together) for fluid is formed among the valve seat, the fixed valve plate 25 and the movable valve plate 34; the moveable valve plate 34 slides laterally to regulate the flow of the fluid through the flow cannel or the on/off of the flow channel;
the press structure 88 is adjacent to the second end; the press structure 88 comprises a press cap 88;
the pulling structure 80, 82, 84, 72 is located between the press structure 88; the pulling structure 80, 82, 84, 72 comprises a joint holder 80, a shaft lever 82, a guide block 84, and at least a second spring 72, wherein the joint holder 80 is disposed in the valve casing; the joint holder 80 is provided with a punch hole, the shaft lever 82 penetrates through the punch hole; the guide block 84 is disposed on the other end of the shaft lever 82; one end of the guide block 84 facing the movable valve plate 34 forms a guide face; one end of the top of the movable valve plate 34 facing the shaft lever 82 forms a pressure face, the pressure face coordinates with the guide face, the pressure face clings to the guide face; the second spring 72 is disposed on one side of the movable valve plate 34; one end of the second spring 72 props the movable valve plate 34; hereby, the press structure 88 pulls the shaft lever 82 to move back and forth, the guide face presses the pressure face to force the movable valve plate 34 to slide laterally, to control flow through the flow channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753